COX, Judge,
joined by CRAWFORD, Judge (concurring):
When defense counsel asked the former Mrs. Moore, “Did you put that marijuana in his food?,” I take it that his purpose was to suggest that she did — especially since counsel apparently had reason to anticipate that she would thereupon claim a Fifth Amendment right against self-incrimination. Moreover, I take it that no one disputes that this suggestion of treachery was the entire purpose of the motive-oriented line of questioning leading up to the “hot” question. Thus I can make no rational argument in my own mind that the preliminaries were somehow collateral to the main event. In this circumstance, I cannot conclude that the military judge abused his discretion in striking the witness’ testimony.*
If having the witness’ answer was that important to the defense, the correct solution was to persist for abatement until testimonial immunity was obtained. I gather, however, that after all was said and done, including admission of hearsay testimony of the wife’s statements, the result was at least as useful as having the answer (and possibly sparing the witness a perjury charge, thereby), so I cannot fault the defense for withdrawing the request for abatement.

 See also n.4. of the majority opinion. The witness should never have been asked the question.